DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in TW on 2019-09-24. It is noted, however, that applicant has not filed a certified copy of the 108134491 application as required by 37 CFR 1.55. Also see 37 CFR 1.6(d)(2) which states certified copies cannot be sent via photocopy or fax.
Information Disclosure Statement
The Examiner notes that no IDS has been filed in the present application. The Examiner notes that the initial claims of both the present application and the claims of application 17/027,547 (which names the same inventors and was filed by the same registered practitioner) were identical except for claim 4 in each application. In the ‘547 application no IDS was ever filed by the applicant despite the similarities of the claims between the two applications. The Examiner reminds the Applicant of 37 C.F.R. 1.56 which states, inter alia, “each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”. 
Specification
35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AlA 35 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-3, and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,143,346 in view of 2020/0368980 (Dowel). The present application merely adds the well-known limitations of a box and air compressor, sealant supply can, and connection hose. The Examiner notes that all of these limitations are well known in the art and there are a multitude of references in the tire sealant kit art that would provide support for these limitations. Regardless the Examiner provided Dowel as teaching the missing limitations form the ‘346 patent. Dowel teaches a tire sealant kit having a box and compressor (1100), a sealant supply can (1000), and a hose (1005). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Dowel in the ‘346 patent for the purpose of inflating and sealing a punctured tire. In re claim 6, the Examiner takes official notice that all the features recited therein are well-known features of a tire valve. Providing a well-known tire valve is an obvious engineering design choice to inflate and repair tires. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1-6 are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. In general, the claims should positively recite the structure required by the claim; and structure should not be introduced inferentially so that it is clear that the structure is required and not functional limitations of structure previously recited. The preamble of the claim does not correspond with the body of the claim making the scope of the claim unclear. The preamble recites a check structure with some intended use language. However, the body of the claim appears to want to positively recite that intended use language. This is unclear. For example the claims should recite: --An air compressor system comprising: an air compressor configured to produce compressed air; a sealant supply can including...; a box in which the air compressor is accommodated; a connection hose...; etc. -- New structure shouldn’t be introduced in a wherein statement, rather wherein statements should be used to further define already introduced structure. For example, “wherein the check connector further comprises a cylindrical base” makes sense because it is further defining the already introduced check connector, but just reciting “wherein a cylindrical base” does not, as it is not clear what the cylindrical base is a part of.
In re claim 1, “a second segment” in line 15 of page 9 is unclear. The second segment was already introduce in the 5 lines preceding the use in line 14. It is suggested to be corrected to “the second segment”.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), and 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
none of the prior art of record, discloses or fairly suggests an air compressor system wherein a diameter of the cylindrical room is more than a diameter of the conduit, in the combination as claimed. The closest prior art of record is Dowel (2020/0368980) but it fails for at least the reasons discussed above. Dowel discloses that the diameter of the conduit is more than the diameter of the room. It would not have been obvious to one of ordinary skill in the art to reverse that feature because the room needs to be smaller so that it supports the spring 700. The other cited prior art is related to the invention as claimed and disclosed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753